     Case 2:20-cv-00920-KJM-DB Document 139 Filed 03/25/21 Page 1 of 3


 1   ROBERT S. SHWARTS (STATE BAR NO. 196803)
     rshwarts@orrick.com
 2   CATHERINE Y. LUI (STATE BAR NO. 239648)
     clui@orrick.com
 3   NATHAN SHAFFER (STATE BAR NO. 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 7
     Attorneys for Plaintiff
 8   ExamWorks, LLC
 9
                                     UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
                                         SACRAMENTO DIVISION
12

13   EXAMWORKS, LLC, a Delaware limited               Case No. 2:20-CV-00920-KJM-DB
     liability company,
14                                                    STIPULATION FOR PERMANENT
                        Plaintiff,                    INJUNCTION AND ENTRY OF
15
                                                      JUDGMENT AS TO
              v.
16                                                    DEFENDANT ABYGAIL BIRD
     TODD BALDINI, an individual, ABYGAIL
17   BIRD, an individual, LAWRENCE STUART            Judge:   Hon. Kimberly J. Mueller
     GIRARD, an individual, PAMELLA TEJADA,
18   an individual, ROE CORPORATION, and
     DOES 1 through 10,
19
                        Defendants.
20

21

22

23

24

25

26

27

28

                                                                      CASE NO. 2:20-CV-00920-KJM-DB
     4165-2378-8840.4
                                                              STIP. PERMANENT INJUNCTION & JUDGMENT
     Case 2:20-cv-00920-KJM-DB Document 139 Filed 03/25/21 Page 2 of 3


 1            Plaintiff ExamWorks LLC and Defendant Abygail Bird (collectively the “Parties”) hereby
 2   stipulate as follows:
 3            ExamWorks contends that Defendant misappropriated confidential information and trade
 4   secrets as alleged in the Complaint in this action (ECF No. 1) and set forth in briefing in support
 5   of injunctive relief (ECF Nos. 4–6, 21, 27, 39, 54, 57).
 6            Defendant denies each of ExamWorks’ contentions and allegations and disclaims any
 7   wrongdoing whatsoever.
 8            Notwithstanding Defendant’ denial, Defendant consents to an order for entry of
 9   permanent injunction as follows:
10            1.        Defendant and all persons in active concert or participation with her are hereby
11   enjoined from acquiring, accessing, disclosing, or using, or attempting to acquire, access,
12   disclosure, or use any trade secrets or confidential information of ExamWorks, or derivatives
13   thereof, as described in the complaint in this action, including, but not limited to, any documents
14   that discuss, forward, reference, or incorporate the trade secrets or confidential information of
15   ExamWorks. For purposes of this order, the legal definition of “trade secret” is all nonpublic
16   “forms and types of financial, business, scientific, technical, economic, or engineering
17   information, including patterns, plans, compilations, program devices, formulas, designs,
18   prototypes, methods, techniques, processes, procedures, programs, or codes, whether tangible or
19   intangible, and whether or how stored, compiled, or memorialized physically, electronically,
20   graphically, photographically, or in writing.” See 18 U.S.C. § 1839(3). For purposes of this
21   order, “confidential information” means all other information belonging to or otherwise relating
22   to the business of ExamWorks or its affiliates which is not generally known.
23            2.        Defendant and all persons in active concert or participation with her are ordered to
24   return, without delay, all ExamWorks trade secrets and confidential information in their
25   possession, custody, or control to the office of counsel for ExamWorks (Catherine Lui, Orrick,
26   Herrington & Sutcliffe LLP, 400 Capitol Mall # 3000, Sacramento, CA 95814) to the extent there
27   are not materials already turned over to the ExamWorks or a forensic expert working on
28   ExamWorks’ behalf.

                                                                              CASE NO. 2:20-CV-00920-KJM-DB
     4165-2378-8840.4                                   -1-
                                                                      STIP. PERMANENT INJUNCTION & JUDGMENT
     Case 2:20-cv-00920-KJM-DB Document 139 Filed 03/25/21 Page 3 of 3


 1            3.        The Ninth Circuit has issued its opinion as to the appeal of the preliminary
 2   injunction but the mandate has not been issued by the Ninth Circuit, returning the jurisdiction of
 3   the preliminary injunction to this Court. The district court may modify the injunction as to this
 4   paragraph. Ms. Bird will be bound by whatever injunction the district court issues and this
 5   stipulated Order shall be construed as modified such that it is consistent with the decision of the
 6   district court in applying the Ninth Circuit’s guidance.
 7            4.        This Court retains continuing jurisdiction for purposes of enforcement of the
 8   judgment and to issue such orders, modification, and awards for damages, costs, and fees as the
 9   Court deems appropriate.
10            The Court finds that there is no just reason for delay in entering this Permanent Injunction
11   and Judgment and, pursuant to Federal Rule of Civil Procedure 54, the Court directs immediate
12   entry of this Permanent Injunction and Judgment against Defendant Abygail Bird.
13            SO STIPULATED.
14   Dated: January 26, 2021                              ORRICK, HERRINGTON & SUTCLIFFE LLP
15
                                                          By:    /s/ Robert S. Shwarts
16                                                                       ROBERT S. SHWARTS
                                                                           Attorneys for Plaintiff
17                                                                           ExamWorks, LLC
18
     Dated: January 26, 2021                              FORD HARRISON LLP
19

20                                                        By:   /s/ Daniel C. Chammas
21                                                                      DANIEL C. CHAMMAS
                                                                Attorneys for Defendants Todd Baldini, L.
22                                                                   Stuart Girard, and Abygail Bird

23
        The court finding no reason to modify any substantive provision of the parties' stipulated injunction in
24
      light of the Ninth Circuit decision in this matter, ,7,66225'(5('
25
      'DWHG March 24, 2021.
26
                                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
27                                                              +21.,0%(5/<-08(//(5
                                                                &+,()81,7('67$7(6',675,&7-8'*(
28

                                                                               CASE NO. 2:20-CV-00920-KJM-DB
     4165-2378-8840.4                                   -2-
                                                                       STIP. PERMANENT INJUNCTION & JUDGMENT
